Per curiam delivered by
Kent C. J.
The proof was ad-miffible. A warranty does not extend to things, which, from the fenfes may be difeerned to be otherwife. Finch’s Law 189. 1 Salk. 211. Here the defeft was not only vifi-ble, but the plaintiff told the defendant of it truly and explicitly, nay even direfted his attention particularly to it. The defeft in queftion was not, therefore, within the purview of the contraft, and the parol proof being admitted, the verdift was agreeable to the weight of evidence and the juf-tice of the cafe.